DETAILED ACTION
	This office action is response to communications for Application No. 16/123,387 filed on 01/06/2021.
Claims 1, 3-7, 10, 13, and 14 have been amended.
Claim 9 has been cancelled.
Accordingly, claims 1-8 and 10-14 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgment is made of applicant’s claim for priority to Japanese Application No. JP2018-010465 filed on 01/25/2018.
Response to Arguments
35 U.S.C. 112(b)
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, new ground of rejection with respect to 35 U.SC. 112(b) is made in view of the new limitations submitted.
35 U.S.C. 102 & 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered but moot in view of amendments. Upon further consideration, a new ground of rejection with respect to 35 U.S.C. 103 is made in view of newly found prior art references in view of those amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, and 14, the claim recites the limitation “wherein the model is one of a resist model and a process model of a hard mask pattern.” The term "hard" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10, and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (U.S. Patent Publication No. 2017/0147733 A1) hereinafter Rosenbluth, in view Stirniman et al. (U.S. Patent Publication No. 2007/0101310 A1) hereinafter Stirniman, in further view of Yenikaya et al. (U.S. Patent No. 7,849,423 B1) hereinafter Yenikaya.
	Regarding claim 1, Rosenbluth discloses a method of displaying a model, the method comprising: 
	sampling a pattern to acquire an attention point (Rosenbluth, [0220], “This means that an optimal T′ for a first loxicoherent system that is constructed per Eq. 9G can be regarded as a superposition of δ-functions which sample every point along the fin (unlike an optimal coherent system, which only samples a single fin point in this asymptotic limit.” [0408], “The intensity at any off-grid sample point can then be obtained to high accuracy by interpolating to the bitmap using a short-range interpolating function, which entails only a small fixed number of operations.”).
	calculating a spatial (Rosenbluth, [0112], “In capitalizing the Fourier transform of the spatial-domain tee (i.e., the TCC) we also follow a convention in which lower case denotes a spatial domain version of a quantity and upper case the frequency domain version, e.g., for the mask m(x) versus M(f).”) or planar distribution (Rosenbluth [0110], “Similarly, in 2D the interfering pair produces extended sinewave fringes that may have an arbitrary orientation in the x,y plane.” – Examiner’s Note: Under the broadest reasonable interpretation, a planar distribution merely represents a 2D coordinate plane.) that indicates one of a design density (Rosenbluth, [0255], “This pattern-dependent variability also increases when customized illumination directional distributions (referred to as “sources” for short) are used to increase the upper limit on the density of patterns that can be resolved…”), a lithography target density (Rosenbluth,  [0095], “The iterated operations include determining loxicoherent system contributions to an image intensity at target edge positions by applying incoherent intensity kernels to squared mask transmissions through the coherent system that have been filtered by the mask filters.” [0255], “The assist features that mitigate this remaining focus sensitivity are dummy mask features that are laid out adjacent to semi-isolated features with a density and periodicity that approximates the density/periodicity of e.g. the most critical dense features being printed...” - Examiner’s Note: Rosenbluth teaches an assist feature to approximate the density, which under the broadest reasonable interpretation, represents a target density.), a mask transmittance (Rosenbluth, [0179], “…for example they employ two constituent imaging stages operating in sequence, with the first of these stages (a coherent system) using the amplitude transmitted by the mask object (coherently illuminated) as input…” [0296], “For example, the amplitude transmittance of mask blank films will vary with propagation angle, and the transmittance will usually have an imaginary component that, while quite small, is not entirely negligible.”),  and an optical image intensity at N points on the pattern including the attention point (Ref1, [0119], “A number of intensity values are obtained for a corresponding number of grid points on a grid overlaid on the original layout 213, and all the values are stored in a 2-D array 401 in memory, which is also referred to as an intensity surface. The N convolution values at each grid point are also stored temporarily in memory as N surfaces 402.”), where N is an integer equal to or greater than 1 (Rosenbluth, [0117], “FFTs use a discrete sampling or gridding, and while the exact tee is strictly bandlimited (meaning that the frequency-domain TCC only takes on non-zero values within a finite region of the doubly-dimensioned Hopkins domain)…” [0201], “Although the p=1 direct solution to the minimization will yield an accurate calculation of the image intensity via Eq. 8H, it is possible in principle for Eq. 8H to yield small negative intensity values in very dark areas of the image. While such values do not represent a large error in numerical terms (since the loxicoherent system in fact acts to reduce the absolute error), and are quite rare, it may be considered preferable to ensure that all intensities are non-negative.”); 
	calculating a threshold for the pattern (Rosenbluth, [0117], “In addition, phenomenological resist models are often employed that include e.g. heuristic thresholding operations which introduce high-frequency content.”); 
	estimating, based on the distribution and the threshold (Rosenbluth, [0117], “In addition, phenomenological resist models are often employed that include e.g. heuristic thresholding operations which introduce high-frequency content.”), N elements (Ref1, [0119], “A number of intensity values are obtained for a corresponding number of grid points on a grid overlaid on the original layout 213, and all the values are stored in a 2-D array 401 in memory, which is also referred to as an intensity surface. The N convolution values at each grid point are also stored temporarily in memory as N surfaces 402.” – Examiner’s Note: Ref1 discloses “N convolution values” associated with the intensity values for each grid point, which under the broadest reasonable interpretation, represents a plurality of elements associated with the points.) respectively corresponding to the N points as a model (Ref1, [0119], “A number of intensity values are obtained for a corresponding number of grid points on a grid overlaid on the original layout 213, and all the values are stored in a 2-D array 401 in memory, which is also referred to as an intensity surface. The N convolution values at each grid point are also stored temporarily in memory as N surfaces 402.”); and 
	displaying the estimated model (Rosenbluth, [0131], “Since the 4D TCC is very difficult to display and somewhat cumbersome to describe in equations, the present invention description will typically employ equations and illustrations that in appearance treat spatial frequencies as scalar variables along a single coordinate axis, but it should be borne in mind that these spatial frequencies are actually two-dimensional, and that the TCC is a four-dimensional quantity.”), 
	(Examiner’s Note: This limitation will be disclosed by Stirniman),
	(Examiner’s Note: This limitation will be disclosed by Yenikaya).
	Rosenbluth does not expressly disclose the limitations, wherein the model is a linear regression model, and is expressed by a single integral kernel, the threshold being calculable by a single convolution integral of the distribution and the integral kernel.
	However, Stirniman discloses wherein the model is a linear regression model (Stirniman, [0220], “In step 10, the linear regression fit calculates an additional high order coefficient for each additional column that was added in step 6.” [0135-136] discloses regression techniques for linear terms.) and is expressed by a single integral kernel (Stirniman, [0092-0093], “A common form for process model 211's expression 211E is four to forty terms, each term using the convolution result of a single kernel, where the arithmetic operation is to square each term and sum the result (a ‘sum of squares’).”), the threshold (Stirniman, [0122-0123], “In other process models, the threshold value is an expression, and the threshold value varies depending on the (x,y) location.”) being calculable by a single convolution integral of the distribution and the integral kernel (Stirniman, [0092-0095], “A common form for process model 211's expression 211E is four to forty terms, each term using the convolution result of a single kernel, where the arithmetic operation is to square each term and sum the result (a ‘sum of squares’).” – Examiner’s Note: The limitation “being calculable by a single convolution integral of the distribution and the integral kernel” appears to be an intended use statement and will not be given any patentable weight.). 
	Rosenbluth and Stirniman are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for lithography optimization.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Stirniman’s design of a linear regression modeling technique (Stirniman, [0068], “This linear model is easier to compute as compared to the non-linear model. Third, since it is not necessary to re-calculate perturbed convolution results, it is not a requirement that one save, modify, or regenerate the intermediate convolution results for each serif (at each (x,y) location), thereby reducing memory requirements.” [0192], “Furthermore, as described above, the integral kernel estimation unit 104 can estimate a resist model by solving the linear equation. Accordingly, in the load for estimation, the calculation load can be reduced compared with other estimation methods such as combination optimization.”).
	Rosenbluth and Stirniman does not expressly disclose the limitation wherein the model is one of a resist model and a process model of a hard mask pattern.
	However, Yenikaya also discloses a linear regression model (Yenikaya, [Col. 6, Lines 7-10], “The parameters a0, a1, a2, . . . , aN+1 are obtained by linear regression, i.e., by solving a system of linear equations in the least-squares sense. For line-space targets, the linear system of equations is as follows….”) and wherein the model is one of a resist model (Yenikaya, [Col. 5, Lines 54-59], “A multitude of test patterns are printed on a wafer to calibrate the etch model. According to certain embodiments, the test patterns include line gratings. Dimensions of the photoresist pattern on the wafer are measured by electron microscopy (CD-SEM), or atomic force microscopy, or optical scatterometry.”) and a process model of a hard mask pattern (Yenikaya, [Col. 7, Lines 25-28], “The layer that is etched is a poly-silicon gate layer with a hard mask. The hard mask and the poly-silicon are etched with two separate etch processes. The model is fitted to the final result etched in poly-silicon.”).
	Rosenbluth, Stirniman, and Yenikaya are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for lithography optimization.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Yenikaya’s design of a resist model and a (Yenikaya, Col. 7, Lines 18-31, “Model parameters were determined by fitting the model to 169 measured etch biases in the least-squares sense. That is, the model parameters minimize the sum of squares of fit errors over 169 test patterns. In this example, the line gratings were printed using a lithography projector with a 193 nm exposure wavelength and a numerical aperture of NA=0.75. The layer that is etched is a poly-silicon gate layer with a hard mask. The hard mask and the poly-silicon are etched with two separate etch processes. The model is fitted to the final result etched in poly-silicon. Once equation (5) is solved, the model has been calibrated and it can be used to predict etch bias of arbitrary 2-dimensional patterns.”).

	Regarding claim 2, Rosenbluth discloses the method of claim 1, wherein the attention point is acquired by sampling a border of the pattern (Rosenbluth, [0234-0235], “As a given mask region is repeatedly inserted into different parts of the overall layout, the content of the neighboring regions that surround each repeat will generally be different in each insertion, and there are known methods for adjusting the dimensional compensation of shapes near the border of each repeat to accommodate the varying proximity impacts.”).

	Regarding claim 3, Rosenbluth discloses the method of claim 2, wherein: 
	the pattern includes a resist pattern (Rosenbluth, [0269], “Resist effects can be taken into account with an additional step between Blocks 1304B and 1304C in which one of the standard resist models used in OPC is applied, as will be clear to those skilled in the art.”) corresponding to a mask pattern (Rosenbluth, [0110], “The Hopkins equation is bilinear, i.e., it involves a quadratic double convolution over the mask pattern m(x), using a kernel referred to here as the “tcc”, which is a spatial domain version of the Transmission Cross Coefficient, also known as the Hopkins C function.”), the attention point is acquired by sampling the resist pattern (Rosenbluth, [0117], “FFTs use a discrete sampling or gridding, and while the exact tee is strictly bandlimited (meaning that the frequency-domain TCC only takes on non-zero values within a finite region of the doubly-dimensioned Hopkins domain), the approximate Eq. 1B truncated expression will include weak content outside the band limit. To avoid aliasing it is therefore desirable to use a spatial-domain gridding that is finer than the theoretical Nyquist spacing defined by the lens resolution. In addition, phenomenological resist models are often employed that include e.g. heuristic thresholding operations which introduce high-frequency content.”), and Response to Office ActionPage 3Serial Number: 16/123,387the distribution includes a distribution of the optical image intensity calculated based on the mask pattern (Rosenbluth, [0095], “The iterated operations include determining loxicoherent system contributions to an image intensity at target edge positions by applying incoherent intensity kernels to squared mask transmissions through the coherent system that have been filtered by the mask filters…”).

	Regarding claim 4, Rosenbluth discloses the method of claim 2, wherein:
	 the pattern includes a resist pattern (Rosenbluth, [0269], “Resist effects can be taken into account with an additional step between Blocks 1304B and 1304C in which one of the standard resist models used in OPC is applied, as will be clear to those skilled in the art. These resist models use the exposing intensity pattern (e.g. as obtained during Block 1304B) as input, and provide as output e.g. an effective (phenomenological) change in the local intensity at each feature edge…”) corresponding to a mask pattern (Rosenbluth, [0110], “The Hopkins equation is bilinear, i.e., it involves a quadratic double convolution over the mask pattern m(x), using a kernel referred to here as the “tcc”, which is a spatial domain version of the Transmission Cross Coefficient, also known as the Hopkins C function.”), 20the attention point is acquired by sampling the resist pattern (Rosenbluth, [0117], “FFTs use a discrete sampling or gridding, and while the exact tee is strictly bandlimited (meaning that the frequency-domain TCC only takes on non-zero values within a finite region of the doubly-dimensioned Hopkins domain), the approximate Eq. 1B truncated expression will include weak content outside the band limit. To avoid aliasing it is therefore desirable to use a spatial-domain gridding that is finer than the theoretical Nyquist spacing defined by the lens resolution. In addition, phenomenological resist models are often employed that include e.g. heuristic thresholding operations which introduce high-frequency content.”) and the distribution includes a distribution of the mask transmittance indicating the mask pattern (Rosenbluth, [0110], “For simplicity the mask transmission m(x) (or reflectivity, in the case of a reflecting mask) is written in Eq. 1A (and in many other equations to follow) as a function of a single position coordinate x; however it is understood that the mask transmission is in general a function of both x and y, although the most critical features for IC performance are often 1D grating-like or line-like patterns.”).

	Regarding claim 5, Rosenbluth discloses the method of claim 2, wherein:
	 the pattern includes a resist pattern (Rosenbluth, [0269], “Resist effects can be taken into account with an additional step between Blocks 1304B and 1304C in which one of the standard resist models used in OPC is applied, as will be clear to those skilled in the art. These resist models use the exposing intensity pattern (e.g. as obtained during Block 1304B) as input, and provide as output e.g. an effective (phenomenological) change in the local intensity at each feature edge…”) corresponding to a mask pattern (Rosenbluth, [0110], “The Hopkins equation is bilinear, i.e., it involves a quadratic double convolution over the mask pattern m(x), using a kernel referred to here as the “tcc”, which is a spatial domain version of the Transmission Cross Coefficient, also known as the Hopkins C function.”), 20the attention point is acquired by sampling the resist pattern (Rosenbluth, [0117], “FFTs use a discrete sampling or gridding, and while the exact tee is strictly bandlimited (meaning that the frequency-domain TCC only takes on non-zero values within a finite region of the doubly-dimensioned Hopkins domain), the approximate Eq. 1B truncated expression will include weak content outside the band limit. To avoid aliasing it is therefore desirable to use a spatial-domain gridding that is finer than the theoretical Nyquist spacing defined by the lens resolution. In addition, phenomenological resist models are often employed that include e.g. heuristic thresholding operations which introduce high-frequency content.”), and 10the distribution includes a distribution of the lithography target density (Rosenbluth, [0095], “The iterated operations include determining loxicoherent system contributions to an image intensity at target edge positions by applying incoherent intensity kernels to squared mask transmissions through the coherent system that have been filtered by the mask filters.”) indicating the lithography pattern (Rosenbluth, [0095], “In another aspect thereof the embodiments of this invention provide a tool to process data representing input integrated circuit patterns of a semiconductor fabrication mask to be used in projection lithography.”).  

	Regarding claim 7, Rosenbluth teaches the method of claim 1, wherein:
	 the sampling includes sampling the pattern to acquire M attention points, where M is a natural number (Rosenbluth, [0117], “FFTs use a discrete sampling or gridding, and while the exact tee is strictly bandlimited (meaning that the frequency-domain TCC only takes on non-zero values within a finite region of the doubly-dimensioned Hopkins domain), the approximate Eq. 1B truncated expression will include weak content outside the band limit.”), 
	the calculating the distribution and the threshold includes calculating the distribution and the threshold for 25each of the M attention points (Rosenbluth, [0117], “To avoid aliasing it is therefore desirable to use a spatial-domain gridding that is finer than the theoretical Nyquist spacing defined by the lens resolution. In addition, phenomenological resist models are often employed that include e.g. heuristic thresholding operations which introduce high-frequency content.”), and 
	the estimating includes estimating the model based on the distribution (Rosenbluth, [0115, “In the frequency domain, the Hopkins equation operates on pairs of spatial frequencies, i.e. on pairs of plane waves that diffract from the mask under illumination by mutually uncorrelated plane waves emitted by the specified source. As is customary in computational lithography, the term source refers to the shape of the illumination directional distribution, and a source is quantitatively specified by a map of the intensity of the illumination that is incident on the mask from each direction, with the intensity from any single direction being governed by the intensity of a single source point.”) and the threshold calculated for each of - 76 -the M attention points (Rosenbluth, [0180], “When employed in accordance with the invention the loxicoherent kernels provide a computationally fast and comparatively accurate estimate of the image contribution made by the residual TCC (TCC(r)), with this computational speed benefit successfully overcoming a critical limitation of the TRotated systems.” [0314], “…but in some embodiments {circumflex over (T)} is kept at {circumflex over (T)}0 throughout the homotopy. It should also be noted that Eq. 15.5B initializes the working estimate of the dose kernel T″ to the {tilde over (T)} component of the first rotated system.” – Examiner’s Note: Rosenbluth teaches an iterative method to estimate a pattern while being rotated, which represents estimating each of the M attention points.).  

	Regarding claim 8, Rosenbluth teaches the method of claim 7, wherein the displaying includes visualizing the model by mapping the N elements on a certain area (Rosenbluth, [0131], “Since the 4D TCC is very difficult to display and somewhat cumbersome to describe in equations, the present invention description will typically employ equations and illustrations that in appearance treat spatial frequencies as scalar variables along a single coordinate axis.” [0132], “FIG. 4 shows an example of the creases in the exact TCC function that the sharp pupil edge produces. The phenomenon is difficult to visualize except with one dimensional (1D) spatial frequencies such as those used in FIG. 4.” – Examiner’s Note: Rosenbluth discloses a coordinate system to visualize the model, which under the broadest reasonable interpretation, represents a certain area.).

	Regarding claim 10, Rosenbluth teaches the method of claim 1, wherein the estimating 10includes: 
	generating a matrix A of M rows and N columns based on the distribution calculated for each of the M attention points (Rosenbluth, [0240], “The discretized tee can be written as a matrix, where different rows and columns represent mask points at different relative distances from the given point, with the rows and columns both being involved because of the above pairwise weighting of the contributions.”); 
	generating a first vector b having M elements based on 15the threshold calculated for each of the M attention points (Rosenbluth, [0355], “In 2D the arguments of these functions (such as f1, f2, Δf, or f) become two-element vectors, i.e. these spatial frequency arguments have x and y components in the 2D case, so that T′ and T″ become functions with 2D domains, and TCC(r) becomes a function with 4D domain, with an x and a y dimension being present in each relevant component or sub-manifold of the doubly dimensioned Hopkins domain.” Also, [0117], “FFTs use a discrete sampling or gridding, and while the exact tee is strictly bandlimited (meaning that the frequency-domain TCC only takes on non-zero values within a finite region of the doubly-dimensioned Hopkins domain), the approximate Eq. 1B truncated expression will include weak content outside the band limit… In addition, phenomenological resist models are often employed that include e.g. heuristic thresholding operations which introduce high-frequency content.” – Examiner’s Note: Rosenbluth teaches the ability to generate functions containing vectors. The TCC functions, which includes the vectors, includes the FFT calculations including the thresholding operations.); and 
	estimating a second vector x having N elements as the model (Rosenbluth, [0355], “In 2D the arguments of these functions (such as f1, f2, Δf, or f) become two-element vectors, i.e. these spatial frequency arguments have x and y components in the 2D case, so that T′ and T″ become functions with 2D domains, and TCC(r) becomes a function with 4D domain, with an x and a y dimension being present in each relevant component or sub-manifold of the doubly dimensioned Hopkins domain.”) by solving a linear equation Ax=b (Rosenbluth, [0284], “Referring to FIG. 13, the condition for matching a loxicoherent system to TCC(r) along a quasi-dominant diagonal Δf=Δf0 is expressed as Eq. 13A, and since Eq. 13A involves products of the unknown T′ function, it is nonlinear. However, when the log of T′ is regarded as the unknown, the matching equation becomes a linear equation, as shown in the first line of Eq. 13B.”).

	Regarding claim 13, Rosenbluth discloses a method of designing a pattern, the method comprising: 
	sampling a first pattern to acquire an attention point (Rosenbluth, [0220], “This means that an optimal T′ for a first loxicoherent system that is constructed per Eq. 9G can be regarded as a superposition of δ-functions which sample every point along the fin (unlike an optimal coherent system, which only samples a single fin point in this asymptotic limit.” [0408], “The intensity at any off-grid sample point can then be obtained to high accuracy by interpolating to the bitmap using a short-range interpolating function, which entails only a small fixed number of operations.”);
	calculating a spatial (Rosenbluth, [0112], “In capitalizing the Fourier transform of the spatial-domain tee (i.e., the TCC) we also follow a convention in which lower case denotes a spatial domain version of a quantity and upper case the frequency domain version, e.g., for the mask m(x) versus M(f).”) or planar distribution (Rosenbluth [0110], “Similarly, in 2D the interfering pair produces extended sinewave fringes that may have an arbitrary orientation in the x,y plane.” – Examiner’s Note: A planar distribution merely represents a 2D coordinate plane.) that indicates one of a design density (Rosenbluth, [0255], “This pattern-dependent variability also increases when customized illumination directional distributions (referred to as “sources” for short) are used to increase the upper limit on the density of patterns that can be resolved…”), a lithography target density (Rosenbluth,  [0095], “The iterated operations include determining loxicoherent system contributions to an image intensity at target edge positions by applying incoherent intensity kernels to squared mask transmissions through the coherent system that have been filtered by the mask filters.” [0255], “The assist features that mitigate this remaining focus sensitivity are dummy mask features that are laid out adjacent to semi-isolated features with a density and periodicity that approximates the density/periodicity of e.g. the most critical dense features being printed...” - Examiner’s Note: Rosenbluth teaches an assist feature to approximate the density, which under the broadest reasonable interpretation, represents a target density.), a mask transmittance (Rosenbluth, [0179], “…for example they employ two constituent imaging stages operating in sequence, with the first of these stages (a coherent system) using the amplitude transmitted by the mask object (coherently illuminated) as input…” [0296], “For example, the amplitude transmittance of mask blank films will vary with propagation angle, and the transmittance will usually have an imaginary component that, while quite small, is not entirely negligible.”),  and an optical image intensity at N points on the pattern including the attention point (Ref1, [0119], “A number of intensity values are obtained for a corresponding number of grid points on a grid overlaid on the original layout 213, and all the values are stored in a 2-D array 401 in memory, which is also referred to as an intensity surface. The N convolution values at each grid point are also stored temporarily in memory as N surfaces 402.”), where N is an integer equal to or greater than 1 (Rosenbluth, [0117], “FFTs use a discrete sampling or gridding, and while the exact tee is strictly bandlimited (meaning that the frequency-domain TCC only takes on non-zero values within a finite region of the doubly-dimensioned Hopkins domain)…” [0201], “Although the p=1 direct solution to the minimization will yield an accurate calculation of the image intensity via Eq. 8H, it is possible in principle for Eq. 8H to yield small negative intensity values in very dark areas of the image. While such values do not represent a large error in numerical terms (since the loxicoherent system in fact acts to reduce the absolute error), and are quite rare, it may be considered preferable to ensure that all intensities are non-negative.”); 
	calculating a threshold for the first pattern (Rosenbluth, [0117], “In addition, phenomenological resist models are often employed that include e.g. heuristic thresholding operations which introduce high-frequency content.”);
	estimating, based on the distribution and the threshold  (Rosenbluth, [0117], “In addition, phenomenological resist models are often employed that include e.g. heuristic thresholding operations which introduce high-frequency content.”), N elements (Ref1, [0119], “A number of intensity values are obtained for a corresponding number of grid points on a grid overlaid on the original layout 213, and all the values are stored in a 2-D array 401 in memory, which is also referred to as an intensity surface. The N convolution values at each grid point are also stored temporarily in memory as N surfaces 402.” – Examiner’s Note: Ref1 discloses “N convolution values” associated with the intensity values for each grid point, which under the broadest reasonable interpretation, represents a plurality of elements associated with the points.) respectively corresponding to the N points as a model (Ref1, [0119], “A number of intensity values are obtained for a corresponding number of grid points on a grid overlaid on the original layout 213, and all the values are stored in a 2-D array 401 in memory, which is also referred to as an intensity surface. The N convolution values at each grid point are also stored temporarily in memory as N surfaces 402.”); 
	displaying the estimated model (Rosenbluth, [0131], “Since the 4D TCC is very difficult to display and somewhat cumbersome to describe in equations, the present invention description will typically employ equations and illustrations that in appearance treat spatial frequencies as scalar variables along a single coordinate axis, but it should be borne in mind that these spatial frequencies are actually two-dimensional, and that the TCC is a four-dimensional quantity.”),
	designing a second pattern including a design parameter of the first pattern by applying the displayed model (Rosenbluth, [0081], “In preferred embodiments each loxicoherent system is a compound system comprising a paired coherent system and incoherent system that act in sequence, with the output of the constituent coherent system being input as a self-luminous quantity to the constituent incoherent system, and with the output of the incoherent system then serving as the output of the loxicoherent system.” [0256], “At Block 1304 the processor handling the patterns within a frame assigned to it adjusts the mask fragments (sometimes simply referred to as edges for brevity) within the frame by repeatedly cycling (iterating) the steps of…”) – Examiner’s Note: Rosenbluth teaches a sequential design utilizing the output of a first system as an input for new system, which under the broadest reasonable interpretation, represents designing a second pattern from the previous pattern. Further, Rosenbluth discloses an iterative optimization process to handle a plurality of patterns.);
(Examiner’s Note: This limitation will be disclosed by Stirniman), and 
	(Examiner’s Note: This limitation will be disclosed by Yenikaya).
	Rosenbluth does not expressly disclose the limitations, wherein the model is a linear regression model, and is expressed by a single integral kernel, the threshold being calculable by a single convolution integral of the distribution and the integral kernel.
	However, Stirniman discloses wherein the model is a linear regression model (Stirniman, [0220], “In step 10, the linear regression fit calculates an additional high order coefficient for each additional column that was added in step 6.” [0135-136] discloses regression techniques for linear terms.) and is expressed by a single integral kernel (Stirniman, [0092-0093], “A common form for process model 211's expression 211E is four to forty terms, each term using the convolution result of a single kernel, where the arithmetic operation is to square each term and sum the result (a ‘sum of squares’).”), the threshold (Stirniman, [0122-0123], “In other process models, the threshold value is an expression, and the threshold value varies depending on the (x,y) location.”) being calculable by a single convolution integral of the distribution and the integral kernel (Stirniman, [0092-0095], “A common form for process model 211's expression 211E is four to forty terms, each term using the convolution result of a single kernel, where the arithmetic operation is to square each term and sum the result (a ‘sum of squares’).” – Examiner’s Note: The limitation “being calculable by a single convolution integral of the distribution and the integral kernel” appears to be an intended use statement and will not be given any patentable weight.). 
	Rosenbluth and Stirniman are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for lithography optimization.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Stirniman’s design of a linear regression modeling technique (Stirniman, [0068], “This linear model is easier to compute as compared to the non-linear model. Third, since it is not necessary to re-calculate perturbed convolution results, it is not a requirement that one save, modify, or regenerate the intermediate convolution results for each serif (at each (x,y) location), thereby reducing memory requirements.” [0192], “Furthermore, as described above, the integral kernel estimation unit 104 can estimate a resist model by solving the linear equation. Accordingly, in the load for estimation, the calculation load can be reduced compared with other estimation methods such as combination optimization.”).
	Rosenbluth and Stirniman does not expressly disclose the limitation wherein the model is one of a resist model and a process model of a hard mask pattern.
	However, Yenikaya also discloses a linear regression model (Yenikaya, [Col. 6, Lines 7-10], “The parameters a0, a1, a2, . . . , aN+1 are obtained by linear regression, i.e., by solving a system of linear equations in the least-squares sense. For line-space targets, the linear system of equations is as follows….”) and wherein the model is one of a resist model (Yenikaya, [Col. 5, Lines 54-59], “A multitude of test patterns are printed on a wafer to calibrate the etch model. According to certain embodiments, the test patterns include line gratings. Dimensions of the photoresist pattern on the wafer are measured by electron microscopy (CD-SEM), or atomic force microscopy, or optical scatterometry.”) and a process model of a hard mask pattern (Yenikaya, [Col. 7, Lines 25-28], “The layer that is etched is a poly-silicon gate layer with a hard mask. The hard mask and the poly-silicon are etched with two separate etch processes. The model is fitted to the final result etched in poly-silicon.”).
	Rosenbluth, Stirniman, and Yenikaya are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for lithography optimization.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Yenikaya’s design of a resist model and a (Yenikaya, Col. 7, Lines 18-31, “Model parameters were determined by fitting the model to 169 measured etch biases in the least-squares sense. That is, the model parameters minimize the sum of squares of fit errors over 169 test patterns. In this example, the line gratings were printed using a lithography projector with a 193 nm exposure wavelength and a numerical aperture of NA=0.75. The layer that is etched is a poly-silicon gate layer with a hard mask. The hard mask and the poly-silicon are etched with two separate etch processes. The model is fitted to the final result etched in poly-silicon. Once equation (5) is solved, the model has been calibrated and it can be used to predict etch bias of arbitrary 2-dimensional patterns.”).

	Regarding claim 14, Rosenbluth discloses a non-transitory computer-readable storage medium storing a program (Rosenbluth, [0448], “In general any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium.”).
	See rejection for claim 1, which contains similar limitations and subject matter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (U.S. Patent Publication No. 2017/0147733 A1) hereinafter Rosenbluth, in view Stirniman et al. (U.S. Patent Publication No. 2007/0101310 A1) hereinafter Stirniman, in further view of Yenikaya et al. (U.S. Patent No. 7,849,423 B1) hereinafter Yenikaya, in further view of Hirukawa (U.S. Patent Publication No. 2007/0134940 A1).

	Regarding claim 6, Rosenbluth discloses the method of claim 7, wherein the attention point is acquired by sampling the resist pattern (Rosenbluth, [0117], “FFTs use a discrete sampling or gridding, and while the exact tee is strictly bandlimited (meaning that the frequency-domain TCC only takes on non-zero values within a finite region of the doubly-dimensioned Hopkins domain), the approximate Eq. 1B truncated expression will include weak content outside the band limit. To avoid aliasing it is therefore desirable to use a spatial-domain gridding that is finer than the theoretical Nyquist spacing defined by the lens resolution. In addition, phenomenological resist models are often employed that include e.g. heuristic thresholding operations which introduce high-frequency content.”).
	Rosenbluth, Stirniman, and Yenikaya does not expressly disclose the limitations “the pattern includes a resist pattern corresponding to 15a wiring pattern and the distribution includes a distribution of the design density indicating the wiring pattern.”
	However, Hirukawa discloses the pattern includes a resist pattern corresponding to 15a wiring pattern (Hirukawa, [0022], “In this case, the lithography step can comprise a substrate processing step in which at least one of a wiring pattern and a gate pattern of a transistor is formed. In this case, the wiring pattern and the gate pattern of the transistor can be a groove pattern. In such a case, the groove after etching that corresponds to the resist pattern of the same linewidth is a groove of the same linewidth.”), and the distribution includes a distribution of the design density (Hirukawa, [0079], “In the description, etching characteristics refer to a selection ratio, which is mainly an etching velocity ratio of a resist and a film under the resist subject to processing (etching), however, density difference and/or P−N difference can also be included. Density difference refers to the difference in characteristics such as the etching speed, the shape or the like in the coarse section and the dense section of the pattern.”) indicating the wiring pattern (Hirukawa, [0102], “Further, according to the device manufacturing method of the embodiment, in the wafer processing step, because the grooves for wiring is formed using the above wafer processing method, the width of each wiring groove becomes a desired value.” [0111], “Further, the difference in the profile due to the influence of the intensity distribution (brightness distribution) of the secondary light source can also be corrected by changing the illumination condition, such as, for example, changing the shape and size of the secondary light source, or in other words, changing the σ value, the annular ratio and the like. In each of the embodiments above, the description focused on groove patterns and wiring layers, however, other patterns and other layers are also acceptable.”) – Examiner’s Note: Hirukawa discloses design density parameters which include, etching speed, shapes, etc., which under the broadest reasonable interpretation, represents the design densities associated with the wiring pattern. Further, under the broadest reasonable interpretation, Hirukawa discloses a “groove pattern” which represents a wiring pattern, refer to [0023, 0031].)
	Rosenbluth, Stirniman, Yenikaya, and Hirukawa are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for lithography optimization. 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Hirukawa’s design of including a wiring pattern associated with the resist pattern into the design of Rosenbluth, Stirniman, and Yenikaya’s to achieve a desired design for a wiring pattern (Hirukawa, [0102], “Further, according to the device manufacturing method of the embodiment, in the wafer processing step, because the grooves for wiring is formed using the above wafer processing method, the width of each wiring groove becomes a desired value. For example, the grooves after etching that correspond to the resist patterns with the same linewidth are grooves that have the same linewidth. Accordingly, generation of unevenness and variation in the finished size of the device can be suppressed, and a device with a good operation speed (small signal delay) can be manufactured with good yield.”). 

Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (U.S. Patent Publication No. 2017/0147733 A1) hereinafter Rosenbluth, in view Stirniman et al. (U.S. Patent Publication No. 2007/0101310 A1) hereinafter Stirniman, in further view of Yenikaya et al. (U.S. Patent No. 7,849,423 B1) hereinafter Yenikaya, in further view of Swaenen et al.  (U.S. Publication No. 2018/0107120 A1) hereinafter Swaenen.
	Regarding claim 11, Rosenbluth, Stirniman, and Yenikaya discloses the method of claim 10, but does not expressly disclose the limitations “wherein the estimating of 20the second vector x includes calculating a plurality of singular values by performing singular value decomposition of the matrix A; selecting at least one significant singular value from the plurality of singular values; 25calculating a generalized inverse matrix based on the selected at least one significant singular value; and estimating the second vector x based on the calculated - 77 - generalized inverse matrix.”
	However, Swaenen discloses wherein the estimating of 20the second vector x includes (Swaenen, [0014-0015], “The generalized singular value decomposition may be a generalized singular value decomposition of the matrix which represents the dependency of the optical properties of the projection system on the configuration of the manipulators and a matrix which represents the plurality of constraints.”);:
	calculating a plurality of singular values by performing singular value decomposition of the matrix A (Swaenen, [0014-0015], “The generalized singular value decomposition may be a generalized singular value decomposition of the matrix which represents the dependency of the optical properties of the projection system on the configuration of the manipulators and a matrix which represents the plurality of constraints.”); 
	selecting at least one singular value from the plurality of singular values (Swaenen, [0017], “Finding a solution configuration of the manipulators may further comprise assigning an index to each singular value wherein the index increases with decreasing singular value size and determining a truncation index…”);  
	25calculating a generalized inverse matrix based on the selected at least one singular value (Swaenen, [0013], “The singular value decomposition may be a generalized singular value decomposition.”. Also, [0107], “…where + is used to denote the Moore-Penrose pseudo inverse of the matrix inside the brackets of equation (10). The Moore-Penrose pseudo inverse may, for example, be calculated by computing a singular value decomposition.”) and 	
(Swaenen, [0020], “The filter function ji may be of the form j i = γ i 2 γ i 2 + β i 2 wherein, γi are the generalized singular values which result from a generalized singular value decomposition of a matrix which represents the dependency of the optical properties of the projection system on the configuration of the manipulators and a matrix which represents the plurality of constraints...”). 
	Rosenbluth, Stirniman, Yenikaya, and Swaenen are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques for lithography optimization.
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Swaenen’s method of singular value decomposition into the design of Rosenbluth, Stirniman, and Yenikaya’s to significantly improve computational efficiency and accurate calculations (Swaenen, [0159], “As was described above, the singular value decomposition or the generalized singular value decomposition may only need to be computed once each time the method is performed. This may significantly improve the computational efficiency with which a solution may be found and thus may allow an accurate solution to be found relatively quickly.”). 

	Regarding claim 12, Rosenbluth, Stirniman, and Yenikaya discloses the method of claim 10, but does not expressly disclose the limitation of “wherein the estimating of the second vector x includes introducing a regularization term to solve the linear equation Ax=b.” 
	However, Swaenen discloses wherein the estimating of the second vector x includes introducing a regularization term to solve the linear equation Ax=b (Swaenen, [0020], “The filter function ji may be of the formj i = γ i 2 γ i 2 + β i 2 wherein, γi are the generalized singular values which result from a generalized singular value decomposition of a matrix which represents the dependency of the optical properties of the projection system on the configuration of the manipulators and a matrix which represents the plurality of constraints, wherein βi is the regularization parameter and wherein i is an index assigned to each generalized singular value, wherein the index increases with decreasing generalized singular value size.”).  
	Refer to the analysis of claim 11 for the motivation to combine references. 

Conclusion
	Claims 1-8 and 10-14 are rejected.
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ye et al. (U.S. Patent Publication No. 2014/0317580 A1) discloses a method for determining location of one or more features within a mask layout.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        04/12/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128